            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM
ADC #128147                                     PLAINTIFF

v.                     No. 5:18-cv-171-DPM

ESTELLA BLAND, Nurse                                    DEFENDANT

                               ORDER
     On de nova review, the Court adopts Magistrate Judge Volpe's
recommendation, NQ 15, and overrules Grant/Rakim' s objections,
NQ 16. FED. R. CIV. P. 72(b)(3). This Court's 11 October 2018 Order
concluded    that   Grant/Rakim    had    met    the   imminent-danger
exception - not that his complaint had stated a claim. And although
the Magistrate Judge initially ordered service, NQ 13, nothing in§ 1915A
prevents a Court from reconsidering its screening decision after further
review.
     Grant/Rakim' s complaint amounts to a disagreement with
treatment decisions. It will therefore be dismissed without prejudice
for failure to state a claim. This dismissal counts as a "strike" for
purposes of 28 U.S.C. § 1915(g). Motions, NQ 17 & NQ 21, denied as
moot. An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
So Ordered.
              ~        cJi(r
              D.P. Marshlii Jr.
              United States District Judge




              -2-
